Exhibit 10.1

 

THIS AMENDMENT NO. 1, dated as of August 30, 2005 (the “Amendment”), to the
Master Repurchase Agreement dated November 12, 2004 (the “Repurchase
Agreement”), by and among New Century Mortgage Corporation, NC Capital
Corporation, NC Residual II Corporation and New Century Credit Corporation, each
as a seller (each, a “Seller” and collectively, the “Sellers”) and Barclays Bank
PLC (the “Buyer”).

 

W I T N E S S E T H

 

WHEREAS, each Seller and the Buyer desires to amend the Repurchase Agreement to
increase the Maximum Aggregate Purchase Price;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

SECTION 1. Defined Terms.

 

For purposes of this Amendment, unless the context clearly requires otherwise,
all capitalized terms which are used but not otherwise defined herein shall have
the respective meanings assigned to such terms in the Repurchase Agreement.

 

SECTION 2. Amendments.

 

(1) The definition of “Maximum Aggregate Purchase Price” in Section 2 of the
Repurchase Agreement is hereby replaced in its entirety by the following:

 

“Maximum Aggregate Purchase Price” means the amount set forth in Section 37
hereof.

 

(2) Section 37 is hereby amended by deleting the reference to “$1,000,000,000”
and replacing it with “$2,000,000,000 for the period from August 30, 2005
through October 31, 2005 and thereafter $1,000,000,000”.

 

SECTION 3. Effect of Amendment.

 

Upon execution of this Amendment, the Repurchase Agreement shall be, and be
deemed to be, modified and amended in accordance herewith and the respective
rights, limitations, obligations, duties, liabilities and immunities of the
Sellers and the Buyer shall hereafter be determined, exercised and enforced
subject in all respects to such modifications and amendments, and all the terms
and conditions of this Amendment shall be deemed to be part of the terms and
conditions of the Repurchase Agreement for any and all purposes. Except as
modified and expressly amended by this Amendment, the Repurchase Agreement is in
all respects ratified and confirmed, and all the terms, provisions and
conditions thereof shall be and remain in full force and effect.



--------------------------------------------------------------------------------

SECTION 4. Binding Effect.

 

This Amendment shall be binding and inure to the benefit of the parties hereto
and their respective successors and assigns, except that no Seller, or Guarantor
may assign or transfer any of its rights or obligations under this Agreement or
any other Program Document without the prior written consent of Buyer.

 

SECTION 5. Binding Effect; Governing Law.

 

THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAW
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF (EXCEPT FOR SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

 

SECTION 6. Severability of Provisions.

 

If any provision of this Amendment or the Program Documents is declared invalid
by any court of competent jurisdiction, such invalidity shall not affect any
other provision of the Amendment or the Program Documents, and this Amendment
and each Program Document shall be enforced to the fullest extent permitted by
law.

 

SECTION 7. Section Headings.

 

The section headings herein are for convenience of reference only, and shall not
limit or otherwise affect the meaning hereof.

 

SECTION 8. Counterparts.

 

This Amendment may be executed in several counterparts, each of which shall be
an original and all of which shall constitute but one and the same instrument.

 

[signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Sellers and the Buyer have caused their names to be
signed hereto by their respective officers thereunto duly authorized as of the
day and year first above written.

 

                NC CAPITAL CORPORATION, as Seller                

By:

 

/s/ Patrick Flanagan

                   

Name:

 

Patrick Flanagan

                   

Title:

 

Chief Executive Officer

                NEW CENTURY MORTGAGE CORPORATION, as Seller                

By:

 

/s/ Patrick Flanagan

                   

Name:

 

Patrick Flanagan

                   

Title:

 

President

Pursuant to Section 29 of the Repurchase Agreement, New Century Financial Corp,
as Guarantor, hereby Consents to the Amendment contemplated herein      

NC RESIDUAL II CORPORATION, as Seller

 

     

By:

 

/s/ Patrick Flanagan

         

Name:

 

Patrick Flanagan

                   

Title:

 

President

By:

 

/s/ Patrick Flanagan

           

Name:

 

Patrick Flanagan

           

Title:

 

Executive Vice President

      NEW CENTURY CREDIT CORPORATION, as Seller                

By:

 

/s/ Patrick Flanagan

                   

Name:

 

Patrick Flanagan

                   

Title:

 

President

                BARCLAYS BANK PLC, as Buyer and Agent, as applicable            
   

By:

 

/s/ Joseph O’Doherety

                   

Name:

 

Joseph O’Doherety

                   

Title:

 

Director